Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 02/11/2022.
Allowable Subject Matter
3. Claim 1 is allowed. 
4. Claims 2-6  are allowed as being dependent on the independent claim. 
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 02/11/2022 were fully considered and found to be persuasive. 
The closet prior art of record Goto et al (US 2016/0131503 A1) teaches, inductive type position detection devices which have an energizing or exciting primary coil incorporated therein as an inductance element of a self-oscillation circuit. The present invention relates more particularly to an inductive type position detection device in which primary and secondary coils comprise flat coils each formed in a spiral shape on a printed circuit board, in which the primary coil comprising the flat coil is incorporated as an inductance element of a self-oscillation circuit, and which is applicable to various desired types of position detection, such as in a minute displacement detection device, a linear position detection device, a rotational position detection device, an inclined position detection device, etc. A coil section includes a primary coil which is magnetically excitable by an AC signal, and secondary coils which are provided so as to generate an inductive output in response to excitation of the primary coil. A self-oscillation circuit, including an inductance element and a capacitor, has incorporated therein the primary coil as the inductance element for self-oscillation. A target section is provided in such a manner that its relative position to the coil section varies according to a position of a target of detection, and the target section includes a magnetically responsive member disposed so that inductance of the secondary coils is varied according to the relative position. Amplitude levels of the output signals of the secondary coils are extracted, and position data of the position of the target of detection is obtained on the basis of these amplitude levels.
However  Goto  et al fails to teach, a rotational angle sensor comprising …… wherein the rotary plate includes a target portion, an outer circumferential edge portion or an inner circumferential edge portion  of the target portion being formed in a sine-wave shape, the primary coil is arranged in such a way as to overlap with the target portion in a plan view of the printed circuit board, and is formed in a circular-arc shape along a rotational direction of the rotary plate, the primary coil being wound so as to include four rounded corners each having a circular-arc shape in a front view, a radial-direction outer side forming an arc, a radial-direction inner side forming an arc, and first and second end sides each intersecting the radial-direction outer side and the radial-direction inner side, the secondary coil group includes 4n (n is a natural number) secondary coils arranged along the rotational direction, and inside the primary coil such that there is no overlap between the primary coil and the secondary coil group in the plan view of the printed circuit board, and a number of turns of the secondary coil on an end side in a line is smaller than a number of turns of the secondary coil on an inner side in the line.
The cited prior art does not teach or suggest “A rotational angle sensor comprising: an annular rotary plate being made of metal; and a printed circuit board in which a primary coil supplied with high-frequency current and a secondary coil group outputting induced current to a detection IC detecting the induced current are arranged in such a way that loops of the primary coil and the secondary coil group are along a surface of the printed circuit board, wherein the rotary plate includes a target portion, an outer circumferential edge portion or an inner circumferential edge portion is of the target portion being formed in a sine-wave shape, the primary coil is arranged in such a way as to overlap with the target portion in a plan view of the printed circuit board, and is formed in a circular-arc shape along a rotational direction of the rotary plate, the primary coil being wound so as to include four rounded corners each having a circular-arc shape in a front view, a radial-direction outer side forming an arc, a radial-direction inner side forming an arc, and first and second end sides each intersecting the radial-direction outer side and the radial-direction inner side, the secondary coil group includes 4n (n is a natural number) secondary coils arranged along the rotational direction, and inside the primary coil such that there is no overlap between the primary coil and the secondary coil group in the plan view of the printed circuit board, and a number of turns of the secondary coil on an end side in a line is smaller than a number of turns of the secondary coil on an inner side in the line” (as recited in the independent claim 1).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858